Citation Nr: 1605192	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John Berry, Counsel


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

When the case was before the Board in November 2013 it was remanded for additional development.  In February 2015 the Board denied the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD and the claim of entitlement to an effective date earlier than August 23, 2010 for the grant of service connection for PTSD, and remanded the issue of entitlement to service connection for a gastrointestinal disability.  

The Veteran appealed the denial of an initial rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted a Joint Motion for Remand, which served to vacate the Board's denial of an initial rating in excess of 50 percent for PTSD and remand the issue back to the Board for action in compliance with the Joint Motion.  The Joint Motion for Remand specifically indicated that the Board's February 2015 denial of an effective date earlier than August 23, 2010 for the grant of service connection for PTSD should not be disturbed.  It was also specifically noted that the remanded issue of entitlement to service connection for a gastrointestinal disability was not the subject of the Joint Motion.

The Board notes that the February 2015 remand directives regarding the claim of entitlement to service connection for a gastrointestinal disability do not appear to have been accomplished, and that issue has not been recertified to the Board.  As such, it is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Joint Motion for Remand indicates that the August 2014 VA examination report, which the Board relied on in the February 2015 decision denying the claim of entitlement to an initial rating in excess of 50 percent for PTSD, was inadequate.  Additionally, it was noted that the Board incorrectly determined in the February 2015 decision that there was substantial compliance with the November 2013 remand.  The Joint Motion specifically notes that the November 2013 Board remand found that the July 2012 examination report was inconsistent and inadequate and directed that on remand the AOJ should request that the July 2012 VA examiner explain the basis of the Global Assessment of Functioning (GAF) reported in the July 2012 examination report.  On remand the August 2014 VA examiner indicated that the claims file was reviewed; however, when outlining the relevant social/marital/family history, the August 2014 examiner stated that because the Veteran was last examined in July 2012, history would be taken from that date forward.  On this point, the Joint Motion notes that because the July 2012 VA examination was determined by the Board to be inadequate, it was improper for the August 2014 VA examiner to not fully set forth her own notations as to the Veteran's history based upon a thorough contemporaneous review of the Veteran's records.  Simply put, the Joint Motion indicates that it was improper for the August 2014 examiner to have limited the evaluation to just the time period from July 2012 to the present.  The Joint Motion also indicates that the August 2014 VA examiner did not adequately explain the basis of the assignment of a GAF of 60 in July 2012.  Finally, the Joint Motion indicates that while the August 2014 VA examiner expressed that the Veteran meets the criteria for a 30 percent rating, it is unclear whether the VA examiner was provided other response options (other than the criteria for a 30 percent rating).  

As such, the Board finds that remand is required in order to schedule the Veteran for a new VA examination in order to obtain a full history from the Veteran, to determine the current severity of the Veteran's PTSD based upon a clear understanding of all available criteria addressing the severity of PTSD, and to obtain a well-reasoned explanation for the July 2012 assignment of a GAF of 60.  

As the Veteran receives VA treatment for his PTSD through VA, and the most recent treatment records in the claims file are dated in June 2014, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from June 2014 to the present, and associate them with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his service-connected PTSD, to include an explanation for the GAF rating found in the July 2012 VA examination report.  The claims file, to include a copy of this remand must be provided to the examiner, who must indicate that the claims file was reviewed.

The examiner must obtain a complete social/marital/family history from the Veteran.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination in accordance with VA rating criteria, and assign a Global Assessment of Functioning (GAF) score.

The examiner must also provide an explanation, based upon the July 2012 examination and evidence of record, for the GAF of 60 listed in the July 2012 examination report.  

A complete rationale for all opinions expressed must be provided.
 
3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




